Citation Nr: 0418380	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  97-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to permanency of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which increased the evaluation of the 
veteran's service-connected PTSD from 10 percent to 100 
percent, effective from March 7, 1996.  The veteran appealed 
this decision, requesting the assignment of an earlier 
effective date for his 100 percent evaluation for PTSD, and 
also requesting that his 100 percent rating be classified as 
permanent.  Upon the veteran's relocation, the matter was 
transferred to the jurisdiction of the RO in Pittsburgh, 
Pennsylvania.    

In a January 1999 decision, the Board determined that neither 
an earlier effective date for the 100 percent rating, nor the 
assignment of a permanent 100 percent evaluation, for the 
veteran's service-connected PTSD was warranted, and therefore 
denied the claims.  Thereafter, the veteran appealed the 
issue of entitlement to permanency of his 100 percent 
evaluation for PTSD to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2001, the Court vacated the 
Board's January 1999 denial of this claim, and remanded it to 
the Board for readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).   

Thereafter, the Board initially attempted to develop 
additional evidence in support of the veteran's claim.  After 
the issuance of Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which indicated that 
the Board could not initially undertake such development on 
the veteran's behalf, the Board remanded the claim to the RO 
in November 2003, in order for this development to be 
completed (consisting of the provision of a new VA 
examination to the veteran).  The matter is now back before 
the Board for further review.

The Board has determined that this appeal must again be 
REMANDED to the RO, via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In conjunction with the Board's November 2003 remand, the RO 
scheduled the veteran for a VA examination in order to obtain 
a medical opinion as to whether the severity of the veteran's 
PTSD would entitle him to the assignment of a permanent 100 
percent rating.  In December 2003, the veteran underwent this 
examination.  Thereafter, the VA examiner submitted his 
written examination report.  In initially reviewing this 
report, however, the Board observes that the examiner did not 
specifically address several questions that he was requested 
to answer with respect to the pending claim, questions that 
were delineated in the Board's November 2003 remand 
instructions.  Accordingly, the RO's failure to obtain the 
examiner's responses to these questions is, unfortunately, 
error that necessitates another remand, so that all 
previously requested development may be completed prior to 
the Board's appellate review.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Moreover, the Board notes that its original January 1999 
denial of this claim was vacated by the Court in May 2001, 
and remanded so that the claim could be readjudicated under 
the provisions of the VCAA.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA and its implementing 
regulations also require VA to notify a  claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform a claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court has also indicated that 
notice under the VCAA must include the following four 
elements: (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and, (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  In this case, the Board observes that the 
claims file does not contain any such written notice as 
provided to the veteran. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following action:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for this claim, consistent with 
all governing legal authority.  To that 
end, this action should include the 
transmission of appropriate written 
notice to the veteran and his 
representative of: (a) the information 
and evidence not of record that is 
necessary to substantiate the claim; (b) 
notice of the information and evidence 
that VA will seek to provide; (c) notice 
of the information and evidence the 
veteran is expected to provide; and 
including (d) a request to the veteran to 
provide VA with all relevant evidence and 
argument pertinent to the claim.

2.  If possible, the RO should request 
that the examiner who conducted the 
December 2003 VA examination (listed as 
T.E., Ph.D.), supplement his prior 
written report with specific answers to 
the following inquiries:
(a) whether the veteran's PTSD, in and of 
itself, is reasonably certain to continue 
throughout his life; 

(b) whether the severity of the veteran's 
PTSD is of such degree that the 
probability of permanent improvement 
under treatment is remote; 

(c) whether the severity of the veteran's 
PTSD is of such degree that it causes him 
to be permanently helpless or bedridden; 
and

(d) whether the severity of the veteran's 
PTSD is of such degree that it is 
reasonably certain that a subsidence of 
the acute or temporary symptoms will be 
followed by irreducible totality of 
disability by way of residuals.  

The examiner should provide a complete 
rationale for these responses, as 
necessary.  The claims file must be 
provided to the examiner for review. 

3.  If the development requested in 
paragraph no. 2 cannot be accomplished, 
then the veteran should be afforded a new 
VA examination, to be conducted by a 
psychiatrist.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination, and the examiner 
must indicate on the examination report 
that this has been accomplished.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected PTSD.  

The examiner should be advised that a 
positive determination of permanency for 
a total disability rating may be based on 
a finding that the probability of 
permanent improvement under treatment is 
remote.  The veteran's age may be 
considered in determining permanence.  
This determination must also be based 
upon a consideration of the degree of 
impairment due solely to the service-
connected disability (here, PTSD).  

After examination of the veteran and 
review of the claims file, including all 
medical records, the examiner, in his 
written report, is specifically requested 
to:  

(a) provide a multi-axial assessment of 
the veteran, including the assignment of 
a Global Assessment of Functioning (GAF) 
scale score and an explanation of what 
the score means; 

(b) offer an opinion as to whether the 
veteran's service-connected PTSD, in and 
of itself, is reasonably certain to 
continue throughout his life;  

(c) render an opinion as to whether the 
severity of the veteran's PTSD is of such 
degree that the probability of permanent 
improvement under treatment is remote;   

(d) render an opinion as to whether the 
severity of the veteran's PTSD is of such 
degree that it causes him to be 
permanently helpless or bedridden; 

(e) render an opinion as to whether the 
severity of the veteran's PTSD is of such 
degree that it is reasonably certain that 
a subsidence of the acute or temporary 
symptoms will be followed by irreducible 
totality of disability by way of 
residuals; and   

(f) discuss and reconcile any 
contradictory evidence regarding the 
level of impairment caused by the 
veteran's PTSD.  

The rationale for all opinions expressed 
should be set forth in the written 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


